          Case 1:19-cv-12004-FDS Document 1 Filed 09/24/19 Page 1 of 27




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS



 COMMONWEALTH OF                                    Case No. 19-cv-12004
 MASSACHUSETTS,
                Plaintiff,

        v.                                          COMPLAINT

 BOSTON SAND & GRAVEL COMPANY,

                        Defendant.


                                        INTRODUCTION

1.     Defendant Boston Sand & Gravel Company (“Boston Sand & Gravel”) operates a ready-

mix concrete manufacturing facility adjacent to the Millers River at 500 Front Street, Charlestown,

Massachusetts (the “Facility”). On a number of instances on and before March 18, 2019, the

company emitted visible plumes of particulate matter from the Facility into the atmosphere in

violation of the Federal Clean Air Act and the Massachusetts Clean Air Act. Boston Sand &

Gravel has also discharged polluted industrial stormwater into the Millers River in violation of the

Federal Clean Water Act. Boston Sand & Gravel also has released sand, concrete, aggregate,

cement, and their components (“Industrial Material”) to the banks of the Millers River in violation

of the Massachusetts Wetlands Protection Act.

2.     The Facility is in close proximity to several recreation areas, including Millers River

Littoral Way bike path (adjacent), Galvin Memorial Park (less than 200 feet), North Point Park

(less than 500 feet), and the Lynch Family Skatepark (less than 200 feet). The Skatepark is used

primarily by young people, including teenagers and pre-teens who are more vulnerable than adults
          Case 1:19-cv-12004-FDS Document 1 Filed 09/24/19 Page 2 of 27



to the adverse health effects of air pollution. Particulate matter (“PM”) emitted from the Facility

can become suspended in the ambient air in and around the Facility, including in the ambient air

within these recreation areas. According to the United States Environmental Protection Agency

(“EPA”), once inhaled, PM can affect the lungs and pulmonary and respiratory systems, causing

serious health effects.

3.      The Millers River is a state-listed impaired waterbody located along and under the North

section of the I-93 Highway Charles River Crossing. Although a major public amenity, the Millers

River remains impaired by numerous pollutants, including bottom deposits,

sedimentation/siltation, and turbidity. The Millers River meets with the Lower Charles River

(Segment MA72-38) a few hundred feet downstream of the Facility. The portion of the Charles

River immediately to the south of the Facility has been designated by the state as “Core Habitat”

and “Critical Natural Landscape,” which are essential to the diversity of species and their habitats,

intact ecosystems, and resilient natural landscapes. 1

4.      Excessive sediment discharged into waterways destroys habitat, harms aquatic organisms,

and can contribute to flooding. Sediment settles to the bottom of a river where it disrupts and

smothers bottom feeding organisms. Sediment becomes suspended in water, where it harms and

kills fish by clogging their gills, making it harder for them to breathe. Excessive sedimentation

harms the entire food chain by destroying habitat and killing the smaller organisms on which larger

ones depend. For example, sediment in the water column increases turbidity, reducing light

penetration, decreasing the ability of plant communities to photosynthesize, preventing animals

from seeing food, and reducing fish populations. Sediment may also increase the presence of


1
 BioMap2, Conserving the Biodiversity of Massachusetts in a Changing World, MA Department
of Fish & Game and The Nature Conservancy (2010), pg. 4.

                                                   2
          Case 1:19-cv-12004-FDS Document 1 Filed 09/24/19 Page 3 of 27



nuisance species in a waterbody. In addition, certain chemical pollutants, including toxic pollutants

such as heavy metals, pesticides, and petroleum by-products, bind to sediment and are picked up

by rainwater and snow-melt (jointly, “stormwater”) as it washes across the land. Stormwater

contaminated with these pollutants can significantly impact water quality when it is discharged to

rivers and other waterbodies. Sediment can also alter the flow of water in a river and reduce the

river’s depth, contributing to flooding.

5.      The Commonwealth of Massachusetts (the “Commonwealth”) brings this civil suit to

enforce the requirements of the Federal Clean Air Act, 42 U.S.C. § 7401, et seq., the Federal Clean

Water Act, 33 U.S.C. § 1251, et seq., the Massachusetts Clean Air Act. G.L. c. 111, § 142A, and

the Massachusetts Wetlands Protection Act, G.L. c. 131, § 40. The Commonwealth seeks

injunctive relief, civil penalties, and other relief the Court deems appropriate to redress Boston

Sand & Gravel’s unlawful emissions and discharges of pollution.

                                 JURISDICTION AND VENUE

6.      This Court has subject matter jurisdiction over the parties and the subject matter of this

action pursuant to Section 304(a) of the Federal Clean Air Act, 42 U.S.C. § 7604(a), Section

505(a)(1)(A) of the Federal Clean Water Act, 33 U.S.C. § 1365(a)(1)(A), 28 U.S.C. § 1331 (an

action arising under the laws of the United States) and 28 U.S.C. § 1367 (supplemental jurisdiction

over related state claims).

7.      On January 10, 2019, plaintiff provided notice of Boston Sand & Gravel’s violations of the

Federal Clean Air Act and the Federal Clean Water Act, and of its intention to file suit against

Boston Sand & Gravel (the “Notice Letter”), to the Administrator of EPA; the Administrator of

EPA Region 1; the Commissioner of the Massachusetts Department of Environmental Protection

(“MassDEP”); and to Boston Sand & Gravel, as required by Section 505(b)(1)(A) of the Federal

                                                  3
              Case 1:19-cv-12004-FDS Document 1 Filed 09/24/19 Page 4 of 27



Clean Air Act and Section 304(b)(1)(A) of the Federal Clean Water Act. See 42 U.S.C.

§ 7604(b)(1)(A); 33 U.S.C. § 1365(b)(1)(A).

8.          More than sixty days have passed since notice was served.

9.          This action is not barred by any prior state or federal action to enforce the violations

alleged in this complaint.

10.         The Commonwealth has an interest in protecting for its residents the integrity of the

Massachusetts environment, and the related health, safety, economic, recreational, aesthetic and

environmental interest that the environment provides. The interests of the Commonwealth have

been, are being, and will continue to be adversely affected by Boston Sand & Gravel’s failure to

comply with environmental laws, as alleged herein. The relief sought herein will redress the harms

to the Commonwealth caused by Boston Sand & Gravel’s activities. Continuing commission of the

acts and omissions alleged herein will irreparably harm the Commonwealth, for which harm it has

no plain, speedy, or adequate remedy at law.

11.         Venue is proper in the District Court of Massachusetts pursuant to Section 304(c)(1) of the

Federal Clean Air Act, 42 U.S.C. § 7604(c)(1), and Section 505(c)(1) of the Federal Clean Water

Act, 33 U.S.C. § 1365(c)(1) because the source of the violations is located within this judicial

district.

                                                  PARTIES

12.         Plaintiff is the Commonwealth appearing by and through the Attorney General.

13.         The Attorney General is the chief law officer of the Commonwealth, with offices at One

Ashburton Place, Boston, Massachusetts. She is authorized to bring this action and to seek the

relief requested herein, under G.L. c. 12, §§ 3 and 11D.



                                                       4
          Case 1:19-cv-12004-FDS Document 1 Filed 09/24/19 Page 5 of 27



14.    Defendant Boston Sand & Gravel is a domestic corporation that operates a ready-mix

concrete manufacturing facility in Charlestown, Massachusetts. Boston Sand & Gravel has a long

history of providing products to many construction projects throughout the region.

                                 STATUTORY BACKGROUND

                                Federal Clean Air Act Requirements

15.    The Federal Clean Air Act sets out a comprehensive regulatory scheme designed to prevent

and control air pollution. Congress passed the Clean Air Act in order to prevent air pollution and to

protect and enhance the quality of the Nation's air resources so as to promote the public health and

welfare. 42 U.S.C. § 7401.

16.    EPA has established National Ambient Air Quality Standards (“NAAQS”) for a number of

“criteria pollutants,” such as particulate matter. Id. § 7409; 40 C.F.R. pt. 50. An area that meets the

NAAQS for a particular criteria pollutant is deemed to be in “attainment” for that pollutant. 42

U.S.C. § 7407(d)(1). An area that does not meet the NAAQS is a “nonattainment” area. Id.

17.    Each state is required to develop a “state implementation plan” (“SIP”) to achieve the

NAAQS established by EPA. 42 U.S.C. § 7410(a). Specifically, SIPs set forth requirements for

permitting programs and specific emission standards and limitations to assure that geographic areas

either remain in attainment or regain attainment status. Once a state’s SIP is approved by EPA, it is

published in the Code of Federal Regulations and becomes enforceable federal law. 42 U.S.C.

§ 7413; 40 C.F.R § 52.23.

18.    Certain Massachusetts air pollution regulations designed to achieve and maintain

attainment have been approved by EPA and incorporated into the Massachusetts SIP and are

therefore enforceable under the Federal Clean Air Act. These regulations include provisions

regulating emissions of dust.

                                                   5
           Case 1:19-cv-12004-FDS Document 1 Filed 09/24/19 Page 6 of 27



19.     Any person may commence a civil enforcement action under the Federal Clean Air Act

against any party “who is alleged to have violated … or to be in violation of [] an emission

standard or limitation.” Id. § 7604(a). An “emission standard or limitation” is, among other things,

any standard or limitation under any approved State Implementation Plan. Id., § 7604(f)(4).

20.     The Commonwealth is a citizen entitled to bring suit under 42 U.S.C. § 7604 because it is a

“person” as defined by 42 U.S.C. § 7602(e).

21.     This Court has authority to enjoin Boston Sand & Gravel’s violations of the Federal Clean

Air Act, and to impose penalties of up to $97,229 per day for each of the company’s violations. See

42 U.S.C. §§ 7413(b), 7604(a), and 83 Fed. Reg. 1190, 1193 (Jan. 10, 2018). 2

                                Federal Clean Water Act Requirements

22.     The Federal Clean Water Act makes the discharge of pollution into waters of the United

States unlawful unless the discharge is in compliance with certain statutory requirements, including

the requirement that the discharge be permitted by EPA under the National Pollutant Discharge

Elimination System (“NPDES”). See Sections 301(a), 402(a), and 402(p) of the Federal Clean

Water Act; 33 U.S.C. §§ 1311(a), 1342(a), 1342(p).

23.     Polluted stormwater is the leading cause of water quality impairment in Massachusetts.

During every rain or snowmelt event, runoff flows over the land surface, picking up potential

pollutants such as sediment, nutrients, metals, and petroleum by-products. Polluted stormwater

runoff can be harmful to plants, animals, and people. Excess sediment clouds the water and makes

it difficult or impossible for many existing species in the water to grow. Sediment may also

increase the presence of nuisance species in a waterbody. Excess nutrients cause algae blooms that


2
 The statutory maximum civil penalty for violations that occurred on or before November 2, 2015 is $37,500 per
day, per violation. 40 CFR § 19.4, Table 1.

                                                       6
            Case 1:19-cv-12004-FDS Document 1 Filed 09/24/19 Page 7 of 27



reduce dissolved oxygen in the water column, harming fish and other aquatic organisms. Bacteria

and other pathogens can wash into swimming areas and create health hazards. Toxic pollutants can

poison aquatic life. Land animals and people can become sick from eating diseased fish or

ingesting polluted water.

24.    In order to minimize polluted stormwater discharges from industrial facilities, EPA has

issued a general industrial stormwater permit (“Stormwater Permit”) under the NPDES program.

EPA first issued the Stormwater Permit in 1995 and reissued the permit in 2000, 2008, and 2015.

See 60 Fed. Reg. 50804 (Sept. 29, 1995); 65 Fed. Reg. 64746 (Oct. 30, 2000); 73 Fed. Reg. 56572

(Sept. 29, 2008); 80 Fed. Reg. 34403 (June 4, 2015).

25.    Concrete manufacturing facilities are subject to the requirements of this Stormwater Permit.

Stormwater Permit, Appendix D, pg. D-2.

26.    The Stormwater Permit requires these facilities to, among other things:

       a.       prepare a stormwater pollution prevention plan (“SWPPP”) that, among other

                things, describes the facility and identifies all stormwater outfalls, Stormwater

                Permit, pg. 31;

       b.       submit to EPA a “Notice of Intent” to be covered by the Stormwater Permit that

                lists all stormwater outfalls by a unique 3-digit code and corresponding latitude and

                longitude coordinates, Stormwater Permit, Appendix G;

       c.       ensure that pollutant control measures minimize pollutants in stormwater

                discharges, Stormwater Permit, pg. 14;

       d.       locate materials, equipment, and activities to contain potential spills, Stormwater

                Permit, pg. 15;



                                                   7
     Case 1:19-cv-12004-FDS Document 1 Filed 09/24/19 Page 8 of 27



e.       minimize erosion by stabilizing exposed soils at the facility and use structural and

         non-structural control measures to minimize the discharge of sediment, Stormwater

         Permit, pg. 17;

f.       evaluate for and eliminate unauthorized non-stormwater discharges, Stormwater

         Permit, pg. 19;

g.       ensure that stormwater discharges do not cause or have the reasonable potential to

         cause or contribute to a violation of water quality standards, Stormwater Permit, pg.

         20;

h.       implement specific best management practices applicable to concrete

         manufacturing facilities, Stormwater Permit, pg. 63;

i.       monitor stormwater discharges from all outfalls for compliance with benchmarks

         applicable to concrete manufacturing facilities, Stormwater Permit, pg. 63;

j.       report all monitoring results for all facility outfalls to EPA by specified deadlines,

         Stormwater Permit, pgs. 48-49;

k.       conduct corrective action to expeditiously eliminate excessive stormwater pollution

         and unauthorized non-stormwater discharges, Stormwater Permit, pgs. 27-29;

l.       conduct routine facility inspections at least quarterly (Stormwater Permit, pg. 22)

         and quarterly visual assessments (Stormwater Permit, pg. 24) to, among other

         things, sample and assess the quality of the facility’s stormwater discharges, ensure

         that stormwater control measures required by the permit are functioning correctly

         and are adequate to minimize pollutant discharge, and timely perform corrective

         actions when they are not, Stormwater Permit, pgs. 22-26;



                                            8
             Case 1:19-cv-12004-FDS Document 1 Filed 09/24/19 Page 9 of 27



        m.       timely prepare and submit to EPA annual reports that include findings from the

                 facility inspections and visual assessments and the documentation of corrective

                 actions, Stormwater Permit, pgs. 49-50; and

        n.       comply with any additional Massachusetts requirements, including but not limited

                 the requirements of the Massachusetts Wetlands Protection Act and its

                 implementing regulations. Stormwater Permit, pg. 170.

27.     Section 505(a)(1) and Section 505(f) of the Federal Clean Water Act provide for citizen

enforcement actions against any “person,” including individuals, corporations, or partnerships, for

violations of NPDES permit requirements and for unpermitted discharges of pollutants. 33 U.S.C.

§§ 1365(a)(1) and (f), § 1362(5).

28.     The Commonwealth is entitled to bring suit under Section 505 of the Federal Clean Water

Act, because it is a “person” having an interest which is or may be adversely affected. See Section

505(g); 33 U.S.C. § 1365(g).

29.     Under Section 505 of the Clean Water Act, this Court has authority to enjoin Boston Sand

& Gravel from violating of the Stormwater Permit, and to impose penalties of up to $54,833 per

day for each of the company’s violations. See 33 U.S.C. §§ 1365(a); 1319(d); 40 C.F.R. §§ 19.1 -

19.4; 83 Fed. Reg. 2058 (Feb. 5, 2019). 3

                                   State Environmental Requirements

                                        Massachusetts Clean Air Act

30.     The Massachusetts Clean Air Act is intended to protect the atmosphere from pollution and

contamination. See G.L. c. 111, §§ 142A-142O (“Massachusetts Air Act”).


3
 The statutory maximum civil penalty for violations that occurred on or before November 2, 2015 is $37,500 per
day, per violation. 40 CFR § 19.4, Table 1.

                                                       9
         Case 1:19-cv-12004-FDS Document 1 Filed 09/24/19 Page 10 of 27



31.     Pursuant to G.L. c. 111, § 142A, MassDEP has promulgated regulations that are designed

to prevent pollution or contamination of the atmosphere.

32.     Pursuant to its authority under the Massachusetts Air Act, MassDEP adopted air pollution

control regulations at 310 C.M.R § 7.00 et seq. (“Massachusetts Air Regulations”) “to prevent the

occurrence of conditions of air pollution where such do not exist and to facilitate the abatement of

conditions of air pollution where and when such occur.” These regulations are designed to attain,

preserve, and conserve the highest possible quality of the ambient air compatible with needs of

society.” 310 C.M.R. § 7.00 (preamble).

33.     The Massachusetts Air Regulations provide that “[n]o person having control of any dust …

generating operations such as, but not limited to … aggregate manufacturing plants [or] …

concrete batching plants” shall permit emissions therefrom which cause or contribute to a

condition of air pollution. 310 C.M.R. § 7.09(1). They also provide that “[n]o person shall cause,

suffer, allow, or permit the handling, transportation, or storage of any material in a manner that

results or may result in emissions therefrom which cause or contribute to a condition of air

pollution.” 310 C.M.R. § 7.09(4). The Massachusetts Air Regulations at 310 C.M.R. § 7.01(1)

state: “No person owning, leasing, or controlling the operation of any air contamination source

shall willfully, negligently, or through failure to provide necessary equipment or to take necessary

precautions, permit any emission from said air contamination source or sources of such quantities

of air contaminants which will cause, by themselves or in conjunction with other air contaminants,

a condition of air pollution.”

34.     The Massachusetts Air Regulations at 310 C.M.R. § 7.00 define “air pollution” as the

presence in the ambient air space of one or more air contaminants or combinations of air

contaminants in such concentrations and of such duration as to cause a nuisance; be injurious or

                                                  10
         Case 1:19-cv-12004-FDS Document 1 Filed 09/24/19 Page 11 of 27



potentially injurious to human or animal life, vegetation or property; or unreasonably interfere with

the comfortable enjoyment of life and property or the conduct of business.

35.     “Air pollution” is defined by the Massachusetts Air Regulations to mean “the presence in

the ambient air space of one or more air contaminants or combinations thereof in such

concentrations and of such duration as to (a) cause a nuisance; (b) be injurious, or be on the basis

of current information, potentially injurious to human or animal life, to vegetation, or to property;

or (c) unreasonably interfere with the comfortable enjoyment of life and property or the conduct of

business.” 310 C.M.R. § 7.00.

36.     The Massachusetts Air Regulations also establish procedures and standards for MassDEP

to issue approvals for plans to construct, alter or operate a facility or emission unit that may emit

air contaminants to the ambient air (“Plan Approvals”). 310 C.M.R. § 7.02. Plan Approvals set

conditions on the operation of emission sources, including specific emission limits that must be

complied with and tracked or documented through monitoring, recordkeeping, reporting, or testing.

Id.. Noncompliance with the terms of a Plan Approval is a violation of the Massachusetts Air

Regulations. 310 C.M.R. § 7.02(3).

37.     General Laws c. 111, §§ 142A and 142B state that a person who violates the Massachusetts

Air Act or the Massachusetts Air Regulations is liable for civil penalties of up to $25,000 per day

per violation, and authorize this Court to enjoin further violations.

38.     The Attorney General has authority to enforce the Massachusetts Air Act and the

Massachusetts Air Regulations pursuant to state law. See G.L. c. 12, §§ 3 and 11D.

                                       Wetlands Protection Act

39.     The Wetlands Protection Act, G.L. c. 131, § 40, and its implementing regulations, 310

C.M.R. §§ 10.00 et seq. (“Wetlands Regulations”), establish a comprehensive regulatory scheme to

                                                  11
         Case 1:19-cv-12004-FDS Document 1 Filed 09/24/19 Page 12 of 27



prevent damage to the Commonwealth’s wetlands resource areas and to compel restoration of

wetland resources that are illegally altered or filled.

40.     The Wetlands Protection Act and the Wetlands Regulations limit activities in various

defined wetlands resource areas, including land under rivers, riverfront areas, and banks that border

rivers. G.L. c. 131 § 40. Land under rivers, riverfront areas, and river banks serve many important

functions, including improving water quality, reducing flood damage, preventing pollution, and

protecting fisheries and wildlife habitat. 310 C.M.R. §§ 10.54(1); 10.56(1); 10.58(1). The alteration

of river banks and riverfront areas can harm water quality by reducing the filtering of sediments,

toxic substances (such as heavy metals), and nutrients (such as phosphorus and nitrogen) from

stormwater.

41.     Accordingly, anyone who plans to conduct activities that may compromise those resources

must notify, and obtain authorization from, the local Conservation Commission or MassDEP

before commencing the activities. G.L. c. 131, § 40; 310 C.M.R. §§ 10.02(2)(a); 10.05(4)(a). It is

also a violation to leave in place unauthorized fill, or otherwise fail to restore illegally altered land

to its original condition. G.L. c. 131, § 40; 310 C.M.R. §§ 10.54(4); 10.56(4); 10.58(4).

42.     Under G.L. c. 131, § 40, a court may enjoin violations of the Wetlands Protection Act and

may enter such orders as it deems necessary to remedy the violations, including orders to restore

the altered resource to its original condition.

43.     Pursuant to G.L. c. 131, § 40, any person who violates the Wetlands Protection Act or the

Wetlands Regulations shall be subject to a civil penalty of up to $25,000 for each violation, with

each day such violation occurs or continues constituting a separate violation.

44.     The Attorney General has authority to enforce the Wetlands Protection Act and its

implementing regulations pursuant to state law. See G.L. c. 12, §§ 3 and 11D.

                                                   12
         Case 1:19-cv-12004-FDS Document 1 Filed 09/24/19 Page 13 of 27



                                   STATEMENT OF FACTS

               Description of the Boston Sand & Gravel Facility and Activities

45.     Boston Sand & Gravel manufactures and sells sand, stone and aggregate materials

(“Industrial Material”), including ready-mixed concrete. The company produces ready-mixed

concrete by combining various ingredients in different ratios in a system that includes aggregate

batchers, aggregate bins, conveyors, mixers, heaters, cement silos, control panels and dust

collectors.

46.     The Facility is comprised of approximately five acres and is within close proximity to

several recreation areas, including Millers River Littoral Way bike path (adjacent), Galvin

Memorial Park (less than 200 feet), North Point Park (less than 500 feet), and the Lynch Family

Skatepark (less than 200 feet).

47.     A portion of its northeastern edge borders the Millers River (the “Millers River” or the

“River”). MassDEP and EPA have included the Millers River on the list of impaired waterbodies

pursuant to Section 303(d) of the Clean Water Act. Section 303(d) requires states to submit to EPA

a list of impaired waters for which additional pollutant reduction regulatory measures are

necessary. 33 U.S.C. § 1313(d). The Millers River is impaired by, among other things, excessive

sedimentation and turbidity. The Lower Charles River is also impaired by, among other things,

excessive sedimentation and lower dissolved oxygen.

48.     Boston Sand & Gravel moves Industrial Material around the Facility with heavy

equipment, including in areas immediately above the banks of the Millers River on the Facility’s

northeastern edge.




                                                 13
         Case 1:19-cv-12004-FDS Document 1 Filed 09/24/19 Page 14 of 27



49.     Boston Sand & Gravel has created piles of Industrial Material that are located at various

locations at the Facility, including in areas near the banks of the Millers River on the Facility’s

western edge.

      Boston Sand & Gravel’s Discharges and Emissions of Pollutants from the Facility

                           Excessive Dust Emissions into the Atmosphere

50.     Boston Sand & Gravel’s operations have resulted in the emission of dust – also known as

PM – into the atmosphere. See Attachment A, a photograph illustrating an occurrence of excessive

dust emissions that occurred at approximately noon on May 23, 2018; Attachment B, a photograph

illustrating an occurrence of excessive dust emissions that occurred at approximately 9 a.m. on July

12, 2018.

51.     Excessive dust emissions from the Facility have emanated from one or more of the

Facility’s baghouses. A baghouse is an air pollution control device that filters out PM from

industrial air emissions. A typical baghouse comprises an array of long, narrow bags that are

suspended upside down in a large enclosure. Dust-laden air is blown upward through the bottom of

the enclosure by fans. Particulates are trapped inside the filter bags, while cleaner air passes

through the fabric and exits the baghouse.

52.     Exposure to PM can affect the lungs and pulmonary and respiratory systems, causing

serious health effects, including irregular heartbeat, aggravated asthma, decreased lung function,

and increased respiratory symptoms, such as irritation of the airways, coughing, or difficulty

breathing.

53.     Boston Sand & Gravel’s Industrial Material contains sand, stone and aggregate materials.

Many of the ingredients in aggregate may have harmful health effects if inhaled.



                                                  14
         Case 1:19-cv-12004-FDS Document 1 Filed 09/24/19 Page 15 of 27



54.     Some of the particulate matter that has been emitted by Boston Sand & Gravel at the

Facility has settled to the ground and other surfaces in the vicinity of the Facility. When

stormwater comes into contact with dust that has settled on and near the Facility, it mobilizes the

dust. Some of that dust has been discharged as sediment into the Millers River and the Lower

Charles River. Some of the dust that has been emitted by the Facility has also fallen directly into

these rivers.


                           Boston Sand & Gravel’s Noncompliance with
                            MassDEP’s Air Emissions Plan Approval

55.     Boston Sand & Gravel has permission from MassDEP to operate air pollutant emissions

units at its Facility pursuant to a Non-Major Comprehensive Plan Approval (“Plan Approval”),

issued by MassDEP on July 22, 2003.

56.     The Plan Approval contains numeric limits on PM emissions from each baghouse at the

Facility. Section C(2) of the Plan Approval states that emissions of PM of 10 microns in size or

less (“PM10”) shall not exceed 0.011 grains per dry standard cubic feet, and that overall PM

emissions shall not exceed 0.032 grains per dry standard cubic feet.

57.     Emissions of PM10 and PM that meet the emissions limits in Section C(2) of the Plan

Approval are not visible to the naked eye.

58.     Boston Sand & Gravel’s visible baghouse emissions exceeded the PM10 and PM emissions

limits in Section C(2) of the Plan Approval.

59.     Boston Sand & Gravel emitted visible levels of PM10 and PM from its baghouses on

numerous occasions since at least May 23, 2018. See Attachments A and B.




                                                  15
          Case 1:19-cv-12004-FDS Document 1 Filed 09/24/19 Page 16 of 27



60.      Boston Sand & Gravel failed to “immediately cease operation” and notify MassDEP after it

exceeded its baghouse emissions limits on PM10 and PM, as required by Section C(5) of the Plan

Approval.

61.      Boston Sand & Gravel failed to take “immediate and appropriate steps to abate” the

nuisance conditions caused by its excess PM10 and PM emissions, as required by Section D(1) of

the Plan Approval.

                        Sediment Discharges to the Banks of the Millers River

62.      Boston Sand & Gravel’s Industrial Material is sediment-laden. Sediment consists of loose

sand, clay, asphalt, silt, or other material that mixes in the water column and settles at the bottom

of a body of water.

63.      Boston Sand & Gravel’s movement of Industrial Material around the Facility in the vicinity

of the Millers River has resulted in the discharge of Industrial Material to the banks of the Millers

River.

64.      Industrial Material from the piles above the banks of the Millers River has spilled through

the containment structure onto the banks of the River.

65.      Industrial Material from the Facility is present on the banks of the Millers River at various

locations, including but not limited to the vicinity of the Industrial Material piles.

                         Polluted Stormwater Discharges to the Millers River

66.      Areas at the Facility, including areas at the southern end of the Facility, are exposed to

precipitation.

67.      Stormwater that comes into contact with Industrial Material at the Facility becomes

contaminated with pollutants.



                                                   16
          Case 1:19-cv-12004-FDS Document 1 Filed 09/24/19 Page 17 of 27



68.     Some stormwater that came into contact with Industrial Material on the surface of the

Facility’s southern section that became contaminated with pollutants has run off the Facility’s

southern section to the east and into the Millers River.

      Boston Sand & Gravel’s Failure to Obtain and Comply with an EPA Stormwater Permit

69.     Boston Sand & Gravel has permission from MassDEP and EPA to discharge treated and

monitored process wastewater and stormwater to the Millers River through a single outfall –

“Outfall 001” – pursuant to individual NPDES Permit No. MA0000531 (the “NPDES Permit”).

The NPDES Permit does not authorize the discharge of stormwater at locations other than the

single outfall.

70.     In addition to Outfall 001, there are other locations at the Facility where Boston Sand &

Gravel discharges stormwater. These locations include, but are not limited to, areas on the

southeast side of the Facility.

71.     Boston Sand & Gravel failed to notify EPA of the existence of these other stormwater

discharge locations and failed to obtain permit coverage for these stormwater discharges in

accordance with the requirements of the EPA Stormwater Permit or as part of its NPDES Permit.

        Boston Sand & Gravel’s Failure to Seek Authorization from the Commonwealth for
                              its Industrial Material Discharges

72.     Boston Sand & Gravel never sought or received authorization from MassDEP under the

Wetlands Protection Act to discharge untreated stormwater containing Industrial Material to the

banks of the Millers River.




                                                  17
           Case 1:19-cv-12004-FDS Document 1 Filed 09/24/19 Page 18 of 27



                                  FIRST CAUSE OF ACTION
                             Violations of the Federal Clean Air Act:
            SIP Violations - Causing or Contributing to a Condition of Air Pollution
                                       42 U.S.C. §§ 7604(a)

73.    The Commonwealth realleges and incorporates by reference the allegations contained in

the above paragraphs.

74.    Boston Sand & Gravel is a “person” within the meaning of 42 U.S.C. § 7604(a)(1).

75.    The Commonwealth is a “person” within the meaning of 42 U.S.C. § 7604(a).

76.    Boston Sand & Gravel is a “person” within the meaning of 310 C.M.R. §§ 7.00, 7.01(1),

7.09(1).

77.    The requirements of 310 C.M.R. §§ 7.01(1) and 7.09(1) are included in the Massachusetts

SIP approved by EPA. See https://www.epa.gov/sips-ma/epa-approved-regulations-massachusetts-

sip.

78.    The requirements of 31 C.M.R. §§ 7.01(1) and 7.09(1) are “emission standard[s] or

limitation[s]” within the meaning of 42 U.S.C. § 7604(a)(1). See 42 U.S.C. § 7604(f)(4).

79.    The Facility is an “air contamination source” within the meaning of 310 C.M.R. § 7.00 et

seq., as incorporated into the Massachusetts SIP.

80.    Boston Sand & Gravel’s has emitted “air contaminants” into the air, within the meaning of

310 C.M.R. § 7.00 et seq., as incorporated into the Massachusetts SIP.

81.    Boston Sand & Gravel’s dust emissions into the ambient air near the Facility, which is

located in close proximity to several recreation areas, have caused or contributed to a condition that

is “potentially injurious to human or animal life” or will “unreasonably interfere with the

comfortable enjoyment of life and property or the conduct of business.” 310 C.M.R. § 7.00

(definition of “Air Pollution”). Accordingly, Boston Sand & Gravel has violated 310 C.M.R.


                                                 18
         Case 1:19-cv-12004-FDS Document 1 Filed 09/24/19 Page 19 of 27



§ 7.01(1), as incorporated in the Massachusetts SIP, which is an emission standard or limitation

under the Federal Clean Air Act. See 42 U.S.C. §§ 7604(a)(1), 7604(f)(4).

82.    By permitting air contaminants to be emitted from its concrete batching plant that has

caused or contributed to a condition of air pollution, Boston Sand & Gravel has violated 310

C.M.R. § 7.09(1), as incorporated in the Massachusetts SIP, which is an emission standard or

limitation under the Federal Clean Air Act. See 42 U.S.C. §§ 7604(a)(1), 7604(f)(4).

83.    By allowing the handling, transportation, or storage of any material in a manner that has

resulted in emissions therefrom which cause or contribute to a condition of air pollution, Boston

Sand & Gravel has violated 310 C.M.R. § 7.09(4), as incorporated in the Massachusetts SIP, which

is an emission standard or limitation under the Federal Clean Air Act. See 42 U.S.C. §§ 7604(a)(1),

7604(f)(4).

84.    Each of Boston Sand & Gravel’s violations of 310 C.M.R. §§ 7.01(1), 7.09(1), and 7.09(4)

is a separate and distinct violation of an emission standard or limitation under the Federal Clean

Air Act for each day on which the violation occurred and/or continued. See 42 U.S.C. § 7604(a).

                                SECOND CAUSE OF ACTION
                           Violations of the Federal Clean Air Act:
               SIP Violations - Failure to Comply with MassDEP Plan Approval
                                      42 U.S.C. §§ 7604(a)

85.    The Commonwealth realleges and incorporates by reference the allegations contained in

the above paragraphs.

86.    The requirements of 310 C.M.R. § 7.02, as relevant here, are included in the Massachusetts

State Implementation Plan approved by EPA. Section 7.02 requires full compliance with the terms

of MassDEP Plan Approvals.




                                                 19
           Case 1:19-cv-12004-FDS Document 1 Filed 09/24/19 Page 20 of 27



87.    The conditions in Boston Sand & Gravel’s July 22, 2003 Plan Approval are “emission

standard[s] or limitation[s]” within the meaning of 42 U.S.C. § 7604(a)(1). See 42 U.S.C.

§ 7604(f)(4).

88.    Boston Sand & Gravel has failed to operate its Facility in compliance with the conditions in

its Plan Approval by, among other things,

       a. exceeding the baghouse PM10 and PM emissions limits set forth in Section C(2) of the

            Plan Approval;

       b. failing to “immediately cease operation” and notify MassDEP following its excess dust

            emissions as required by Section C(5) of the Plan Approval; and

       c. failing to take “immediate and appropriate steps to abate” the nuisance conditions

            caused by its excess dust emissions as required by Section D(1) of the Plan Approval.

89.    Each of Boston Sand & Gravel’s violations of the conditions in its Plan Approval is a

separate and distinct violation of an emission standard or limitation under the Federal Clean Air

Act for each day on which the violation occurred and/or continued. See 42 U.S.C. § 7604(a).

                                 THIRD CAUSE OF ACTION
                           Violations of the Massachusetts Air Act:
                    Causing or Contributing to a Condition of Air Pollution
                         G.L. c. 111, § 142A; 310 C.M.R. §§ 7.01; 7.09

90.    The Commonwealth realleges and incorporates by reference the allegations contained in

the above paragraphs.

91.    Boston Sand & Gravel is a “person” within the meaning of 310 C.M.R. §§ 7.00, 7.01(1),

7.09(1).

92.    The Facility is an “air contamination source” within the meaning of 310 C.M.R. § 7.00 et

seq., as incorporated into the Massachusetts SIP..


                                                 20
         Case 1:19-cv-12004-FDS Document 1 Filed 09/24/19 Page 21 of 27



93.     By emitting dust into the ambient air near the Facility, in close proximity to several

recreation areas, Boston Sand & Gravel has caused or contributed to a condition that is “potentially

injurious to human or animal life” or will “unreasonably interfere with the comfortable enjoyment

of life and property or the conduct of business.” 310 C.M.R. § 7.00 (definition of “Air Pollution”).

Accordingly, Boston Sand & Gravel has violated 310 C.M.R. § 7.01(1).

94.     By emitting dust from its concrete batching facility into the ambient air in close proximity

to several recreation areas, Boston Sand & Gravel has caused or contributed to a condition that is

“potentially injurious to human or animal life” or will “unreasonably interfere with the comfortable

enjoyment of life and property or the conduct of business.” 310 C.M.R. § 7.00 (definition of “Air

Pollution”). Accordingly, Boston Sand & Gravel has violated 310 C.M.R. § 7.09(1).

95.     By allowing the handling, transportation, or storage of any material in a manner that results

or may result in emissions therefrom which cause or contribute to a condition of air pollution,

Boston Sand & Gravel has violated 310 C.M.R. § 7.09(4).

96.     Each of Boston Sand & Gravel’s violations of the Massachusetts Air Act and sections

7.01(1), 7.09(1) and 7.09(4) of the Massachusetts Air Regulations is a separate and distinct

violation for each day on which the violation occurred and/or continued.

                                 FOURTH CAUSE OF ACTION
                            Violations of the Massachusetts Air Act:
                        Failure to Comply with MassDEP Plan Approval
                           G.L. c. 111, § 142A; 310 C.M.R. § 7.02(3)(f)

97.     The Commonwealth realleges and incorporates by reference the allegations contained in

the above paragraphs.

98.     Boston Sand & Gravel is a “person” within the meaning of 310 C.M.R. §§ 7.00 and

7.02(3)(f).


                                                  21
         Case 1:19-cv-12004-FDS Document 1 Filed 09/24/19 Page 22 of 27



99.    The Facility is a “facility approved under 310 CMR 7.02” within the meaning of 310

C.M.R. § 7.02(3)(f).

100.   By exceeding the baghouse PM and PM10 emissions limits set forth in Section C(2) of the

Plan Approval, Boston Sand & Gravel has violated 310 C.M.R. § 7.02(3)(f).

101.   By failing to “immediately cease operation” and notify MassDEP after exceeding the

baghouse PM and PM10 emissions limits as required by Section C(5) of the Plan Approval, Boston

Sand & Gravel has violated 310 C.M.R. § 7.02(3)(f).

102.   By failing to take “immediate and appropriate steps to abate” the nuisance conditions

caused by its excess PM and PM10 emissions as required by Section D(1) of the Plan Approval,

Boston Sand & Gravel has violated 310 C.M.R. § 7.02(3)(f).

103.   Each of Boston Sand & Gravel’s violations of 310 C.M.R. § 7.02(3)(f) is a separate and

distinct violation of the Massachusetts Air Act for each day on which the violation occurred and/or

continued.

                                 FIFTH CAUSE OF ACTION
         Unpermitted Discharges of Stormwater Associated with Industrial Activity
       Violations of Section 301(a) of the Federal Clean Water Act; 33 U.S.C. § 1311(a)

104.   The Commonwealth realleges and incorporates by reference the allegations contained in

the above paragraphs.

105.   Boston Sand & Gravel’s material piles are “point sources” within the meaning of Section

502(14) of the Federal Clean Water Act. 33 U.S.C. § 1362(14).

106.   The heavy machinery that Boston Sand & Gravel uses to move material around the Facility

are “point sources” within the meaning of Section 502(14) of the Federal Clean Water Act. 33

U.S.C. § 1362(14).



                                                22
           Case 1:19-cv-12004-FDS Document 1 Filed 09/24/19 Page 23 of 27



107.   The gulleys, channels, and fissures in the Industrial Material piles and on the Millers

River’s banks created by runoff from the Boston Sand & Gravel Facility are “point sources” within

the meaning of Section 502(14) of the Clean Water Act. 33 U.S.C. § 1362(14).

108.   Industrial Material is a “pollutant” within the meaning of Section 502(6) of the Clean

Water Act, 33 U.S.C. § 1362(6).

109.   Boston Sand & Gravel’s stormwater discharges are “stormwater discharge[s] associated

with industrial activity” within the meaning of 40 C.F.R. § 122.26(b)(14).

110.   Boston Sand & Gravel is a “person” within the meaning of Section 502(5) of the Clean

Water Act, 33 U.S.C. § 1362(5).

111.   The Millers River is a “navigable water,” within the meaning of Section 502(7) of the

Clean Water Act, 33 U.S.C. § 1362(7).

112.   By discharging stormwater associated with industrial activity to the Millers River from

locations at the Facility other than Outfall 001, Boston Sand & Gravel has violated the Clean

Water Act’s prohibition on discharges from point sources not authorized by any NPDES permit.

See Sections 301(a), 402(a) and 402(p) of the Clean Water Act, 33 U.S.C. §§ 1311(a), 1342(a),

1342(p).

113.   These violations establish an ongoing pattern of failure to comply with the Clean Water

Act’s prohibition against unpermitted discharges.

114.   Each of Boston Sand & Gravel’s violations of the prohibition against unpermitted

discharges is a separate and distinct violation of Section 301(a) of the Federal Clean Water Act, 33

U.S.C. § 1311(a), for each day on which the unpermitted discharge occurred and/or continued.




                                                 23
          Case 1:19-cv-12004-FDS Document 1 Filed 09/24/19 Page 24 of 27



                               SIXTH CAUSE OF ACTION
   Violations of the Massachusetts Wetlands Protection Act and the Wetlands Regulations:
                            G.L. c. 131, § 40; 310 C.M.R. § 10.00

115.    The Commonwealth realleges and incorporates by reference the allegations contained in

the above paragraphs.

116.    The Wetlands Protection Act and its implementing regulations provide, with exceptions not

relevant here, that no person shall remove, fill, dredge, or alter areas subject to that Act’s

protection, or cause, suffer, or allow such activity, without first filing a Notice of Intent with the

appropriate local Conservation Commission and obtaining an Order of Conditions from the

Conservation Commission or a Superseding or Final Order of Conditions from the MassDEP

permitting the activity. See G.L. c. 131, § 40; 310 C.M.R. §§ 10.02(2)(a), 10.05(4)(a).

117.    The Wetlands Protection Act defines “person” to “include any individual, group of

individuals, . . . partnership, . . . company, . . . or any other legal entity or its legal representative,

agents or assigns.” G.L. c. 131, § 40.

118.    Areas subject to the protection of the Wetlands Protection Act and its regulations include

river banks. See G.L. c. 131, § 40; 310 C.M.R. § 10.02(1).

119.    Pursuant to 310 C.M.R. § 10.04, “fill” means “to deposit any material so as to raise an

elevation, either temporarily or permanently.”

120.    Pursuant to 310 C.M.R. § 10.04, “alter” means “to change the condition of” any area

subject to the protection of the Wetlands Protection Act, including, without limitation, “the

changing of pre-existing drainage characteristics, . . . sedimentation patterns, flow patterns and

flood retention areas,” and “the destruction of vegetation.”

121.    Boston Sand & Gravel is a “person” within the meaning of G.L. c. 131, § 40, and 310

C.M.R. §§ 10.00 et seq.

                                                     24
         Case 1:19-cv-12004-FDS Document 1 Filed 09/24/19 Page 25 of 27



122.   The area beneath the Facility’s northeastern edge and above the mean annual low flow

level of the Millers River is river “bank” as defined in the 310 C.M.R. § 10.54(2).

123.   By discharging Industrial Materials onto the banks of the Millers River, Boston Sand &

Gravel has altered or filled an area subject to the protection of the Wetlands Protection Act and its

regulations.

124.   Boston Sand & Gravel’s alteration or filling of banks of the Millers River was not

authorized by any Order of Conditions or Superseding Order of Conditions.

125.   By altering or filling banks of the Millers River without an Order of Conditions from the

Boston Conservation Commission or Superseding Order of Conditions from MassDEP, Boston

Sand & Gravel has violated the Wetlands Protection Act and the Wetlands Regulations. G.L. c.

131, § 40; 310 C.M.R. §§ 10.02(2)(a),10.05(4)(a).

126.   By allowing the unauthorized fill to remain in place on the River’s banks, Boston Sand &

Gravel has violated and continues to violate G.L. c. 131, § 40 and 310 C.M.R. § 10.02(2)(a).

127.   Each of Boston Sand & Gravel’s violations of the Wetlands Protection Act and its

implementing regulations is a separate and distinct violation for each day on which the violation

occurred and/or continued.


                                     RELIEF REQUESTED

Wherefore, the Commonwealth respectfully requests that this Court grant the following relief:

1.     Require Boston Sand & Gravel to comply with the terms of MassDEP’s 2003 Plan

Approval for the Facility;

2.     Eliminate unpermitted discharges of industrial stormwater from the Facility to the Millers

REiver from locations at the Facility other than Outfall 001;

                                                 25
         Case 1:19-cv-12004-FDS Document 1 Filed 09/24/19 Page 26 of 27



3.     Enjoin Boston Sand & Gravel from:

               a. emitting excessive levels of PM and PM10 into the ambient air in from the

                  Facility; and

               b. discharging Industrial Material to the banks of the Millers River without the

                  necessary approvals under the Wetlands Protection Act;

4.     Order Boston Sand & Gravel to pay civil penalties of up to:

                a. $37,500 per day for each violation of the Federal Clean Air Act that occurred

                    on or before November 2, 2015, and civil penalties of up to $97,229 per day

                    for each violation of the Federal Clean Air Act that occurred after November 2,

                    2015, pursuant to 42 U.S.C. §§ 7413(b), 7604(a), 40 CFR § 19.4, and 83 Fed.

                    Reg. 1190, 1193 (Jan. 10, 2018);

                b. $37,500 per day for each violation of the Federal Clean Water Act that

                    occurred on or before November 2, 2015, and civil penalties of up to $54,833

                    per day for each violation of the Federal Clean Water Act that occurred after

                    November 2, 2015, pursuant to Sections 309(d) and 505(a) of the Federal

                    Clean Water Act, 33 U.S.C. §§ 1319(d), 1365(a), 40 CFR § 19.4, and 84 Fed.

                    Reg. 2058 (Feb. 5, 2019);

                c. $25,000 for each day of each violation of the Massachusetts Air Act, G.L. c.

                    111, § 142A, to the Commonwealth;

                d. $25,000 for each day of each violation of the Wetlands Protection Act, G.L.

                    c. 131, § 40, to the Commonwealth; and

5.     Order Boston Sand & Gravel to take appropriate actions to restore the quality of protected

resource areas and waterways impaired by its activities;

                                                26
          Case 1:19-cv-12004-FDS Document 1 Filed 09/24/19 Page 27 of 27



6.       Award the Commonwealth’s costs (including reasonable investigative, attorney, witness,

and consultant fees) as authorized by the Federal Clean Water Act, 33 U.S.C. § 1365(d), and the

Federal Clean Air Act, 42 U.S.C. § 7604(d); and

7.       Award any such other and further relief as this Court may deem appropriate.

Dated:
                                              Respectfully submitted,


                                              COMMONWEALTH OF MASSACHUSETTS

                                              By its attorneys,

                                              MAURA HEALEY
                                              ATTORNEY GENERAL

                                              /s/ Nora J. Chorover
                                              Nora J. Chorover (Bar No. 547352)
                                              Special Assistant Attorney General
                                              Environmental Protection Division
                                              Office of the Attorney General
                                              One Ashburton Place, 18th Floor
                                              Boston, Massachusetts 02108
                                              Tel: (617) 727-2200, ext. 2436
                                              Nora.Chorover@state.ma.us



                                 CERTIFICATE OF E-SERVICE

        I hereby certify that this Complaint, filed electronically through the ECF system with the
Court on September 24, 2019, has been sent electronically to the registered participants as
identified on the Notice of Electronic Filing (NEF) and copies will be sent to those indicated as
non-registered participants on September 24, 2019.

                                        /s/ Nora J. Chorover
                                       Nora J. Chorover (Bar No. 547352)




                                                 27
